IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRANDON WARD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-1735

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 23, 2016.

An appeal from the Circuit Court for Leon County.
Kathleen F. Dekker, Judge.

Robert A. Morris, The Law Offices of Robert A. Morris, LLC, Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and MAKAR, JJ., CONCUR.